Oo fe NN DO WH SF WD YN

aon BN UN FF WY NY KH Oo Oo Be YN DN OH eR WD HP KF

 

 

Case 3:20-cv-00172-MMC Document 11-17 Filed 01/15/20 Page 1 of 1

CERTIFICATE OF SERVICE

I, James C. Pistorino, counsel for Sharon Zieroth, do hereby certify that on January 15,
2020, I electronically filed with the Clerk of the Court the following document:
PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT

Further, I also mailed the same document by registered/certified United States Mail to:

William Barr

U.S. Attorney General

U.S. Department of Justice
950 Pennsylvania Ave., NW
Washington, D.C. 20530-0001

Alex Azar

Secretary

U.S. Department of H.H.S.
250 Independence Ave., SW
Washington, D.C. 20201

David Anderson

U.S. Attorney

Federal Courthouse

450 Golden Gate Ave., 11" FI.
San Francisco, CA 94102

Dated at Menlo Park, CA this 15th day of January 2020.

  
  

jamé
Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025
Telephone: (650) 400-0043

Attorneys for Plaintiff

Page 1 of 1
Case No. 3:20-cv-00172-MMC

 
